Citation Nr: 0710329	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-25 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board notes that, in June 2005, the veteran submitted a 
timely notice of disagreement as to the RO's December 2004 
decision granting service connection and a 30 percent rating 
for PTSD, and its February 2005 rating decision granting 
service connection and a 10 percent rating for tinnitus.  In 
July 2005, the RO issued a statement of the case (SOC) that 
addressed these claims.  However, the veteran's August 2005 
substantive appeal was specifically limited to the matter of 
his claim for an increased rating for PTSD.  As such, the 
Board will confine its consideration o the issue as set forth 
on the decision title page.


FINDING OF FACT

The evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding that 
the veteran's service-connected PTSD is manifested by sleep 
difficulty including combat-related nightmares, irritability, 
hypervigilance, anxiety, depression, passive suicidal 
ideation, and social problems resulting in occupational and 
social impairment with reduced reliability and productivity, 
with no more than serious impairment, treated with prescribed 
medication; without evidence of illogical speech, near-
continuous panic, impaired impulse control, spatial 
disorientation, or neglect of personal hygiene.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
schedular criteria for an initial 50 rating, but no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.125, 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d. 1328 (Fed. Cir. 2006), aff'd 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  While the veteran's increased 
rating claim is being granted, no effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claim. 

In July 2004, prior to the December 2004 rating decision, the 
RO provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  
Further, in the December 2004 rating action that granted 
service connection appellant was instructed what the bases 
for the assigned rating was, and why a higher rating was not 
for assignment.  Thus he was put on notice of the information 
needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
July 2005 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Although, during his April 
2006 Board hearing, the veteran noted his recent treatment at 
a VA medical facility and Vet Center, in Newington, 
Connecticut, an April 2006 letter from the veteran's 
representative indicates that a Vet Center counselor said 
there were no pertinent records on file relevant to the 
veteran's claim.  That letter also included the veteran's 
waiver of initial RO review of any new evidence received.  In 
May 2006, the Board received VA medical records, dated from 
November 1999 to January 2006, regarding the veteran's 
treatment at the VA medical facility in Newington, 
Connecticut.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  Thus, the Board may proceed without 
prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In the August 2004 rating decision, the RO granted the 
veteran's claim for service connection for PTSD.  The RO 
based its determination upon verification of the veteran's 
alleged stressful events in service, including his receipt of 
the Combat Infantryman Badge, and a diagnosis of PTSD based 
upon those stressors.  The RO assigned a 30 percent 
disability rating for the veteran's PTSD.  He argues that a 
higher rating is warranted and that his service-connected 
PTSD has severely affected his ability to work; in a 
September 2004 written statement, he reported that he had 17 
employers since 1991.  

VA outpatient medical records, dated from November 1999 to 
January 2006, indicate that, in April 2001, the veteran 
canceled his mental health clinic (MHC) appointment and did 
not wish to reschedule due financial considerations.  He 
declined information regarding community providers.  

Private medical records, dated from September 2002 to April 
2004, from R. K., M.D., apparently the veteran's primary 
physician, indicate the veteran repeatedly complained of 
anxiety and agitation that was treated with various 
prescribed medications.  In March 2004, the veteran was 
reported as anxious due to his unemployment.  He had sleep 
difficulty, suicidal ideation, excessive anxiety/worry, panic 
attacks, and palpitations.  Anti-depressant medication was 
prescribed.

In June 2004, the veteran was seen in the VA MHC regarding 
his PTSD.  He reported constant combat-related thoughts that 
increased in the past year with the war in Iraq.  He 
currently complained of distressing intrusive thoughts and 
dreams, avoidance of war or violence-related news or stories, 
loss of interest in pleasant activities such as tennis, 
emotional numbness, and detachment for all except his 
immediate family, irritability, hypervigilance, and 
exaggerated startle response.  He also described depressive 
symptoms that included depressed mood and thoughts that life 
was not worth living.  He denied a history of prior 
psychiatric treatment and said his primary physician 
prescribed anti-depressant medication.  He regularly used 
marijuana but not in the past few months because he sought 
employment.  He was married to his wife for 24 years with two 
grown children who lived at home.  He said during the past 13 
years he had 15 jobs in automotive financing and was starting 
a new job the following week.  

On mental status examination, it was noted that the veteran 
was oriented, cooperative, and reasonable.  His grooming was 
appropriate.  His speech was normal and his affect congruent 
with his mood that was dysphoric.  He denied hallucinations 
or illusions.  His thought process was normal.  He had 
passive suicidal ideation without a plan.  His insight and 
judgment were good and his memory was intact.  He had 
occasional thoughts of violence but never acted on them and 
denied current homicidal ideation.  The Axis I diagnoses 
included chronic PTSD, major depression, and cannabis use in 
remission.  A score of 55 was assigned on the Global 
Assessment of Functioning (GAF) scale.  The veteran was 
referred to the Hartford Vet Center for psychotherapy for his 
PTSD and to the MHC for medication evaluation.

The veteran underwent VA examination in August 2004.  
According to the examination report, the examiner reviewed 
the June 2004 MHC record described above when multiple PTSD 
symptoms were indicated, including distressing intrusive 
thoughts, sleep difficulty, loss of interest, emotional 
numbness, detachment from others, irritability, 
hypervigilance, and exaggerated startle.  The veteran 
reiterated most of these symptoms.  The veteran also 
complained of significant anger difficulties, including 
bitterness and frequent arguments with others.  He used some 
cannabis at night to aid sleep onset.  He was married to his 
second wife for 25 years and described the relationship as 
somewhat strained currently, due largely to his irritability 
and attitude.  He had a good relationship with his two grown 
children.  He worked in banking and auto financing for most 
his career.  After holding a steady job for 22 years, he had 
16 different jobs since 1990.  He reported becoming unhappy 
and disenchanted in most positions.  He was in his current 
position for 2 months but described similar problems.  The VA 
examiner commented that the veteran appeared emotionally 
controlled and "tightly wound".

On examination, the veteran was somewhat irritable, with 
restriction in affect.  His mood was generally irritable and 
dysphoric.  The veteran's mood was logical and organized with 
no evidence of thought disorder.  He reported suicidal 
ideation but denied intent due to concern for his childrens' 
welfare.  His insight and judgment were good.  Axis I 
diagnoses included PTSD and depressive disorder.  A GAF score 
of 60 was assigned.  The examiner noted that the veteran had 
significant depressive symptoms that were partly secondary to 
PTSD as well as to chronic employment difficulties that may 
be attributable to his PTSD symptoms.  In the examiner's 
opinion, the veteran's symptoms caused mild and at times 
moderate impairment of both social and occupational function. 

In July 2005, the veteran's representative submitted a list 
of the 19 jobs the veteran held since June 1991, and the time 
spent at each one.  The veteran's longest held job since 1991 
was 18 months.  It was also noted that, since the Gulf War, 
the veteran experienced severe symptoms of his PTSD and the 
current conflict increased his symptoms.

According to a September 2005 VA MHC record, the veteran was 
reassessed after not engaging in treatment since his June 
2004 MHC evaluation.  The veteran reported experiencing 
increased anxiety, irritability, and social isolation, 
restricted affect, and loss of interest in activities.  He 
also had intrusive thoughts of combat-related events, sleep 
difficulty, and occasional nightmares.  On examination, he 
was oriented, cooperative and reasonable, and was 
appropriately groomed.  His speech was normal, his affect was 
blunted/restricted/constricted.  The veteran's thought 
process was normal.  He had passive suicidal ideation without 
a plan.  Insight was limited, judgment was good, and memory 
was intact.  The psychologist noted that the veteran's view 
of treatment was not positive due to prior experience with 
medications and negative image of veterans sitting around in 
groups telling war stories.  The veteran was employed full 
time with a history of 20+ job changes in the past 14 years.  
He was married with children away from home that provided 
minimal family support.  The Axis I diagnoses included 
chronic PTSD and major depression.  A GAF score of 50 was 
assigned.  He was referred for medication management at the 
MHC and to the Wethersfield Vet Center for individual 
therapy.

A December 2005 VA MHC record indicates that the veteran had 
a 50 percent improvement of mood and irritability problems 
after taking prescribed medication.  When seen in January 
2006, it was noted that he had three sessions at the Vet 
Center, stopped, and was disinterested in further 
exploration.    
 
During his April 2006 Board hearing, the veteran said he 
experienced increased anger and anxiety due to his service-
connected PTSD.  He held more than 20 different jobs since 
1991 and had sleep difficulty.  He had no social life and was 
no longer interested in sports.  His current symptoms 
included irritability and anxiety.  The veteran described 
having "anxiety attacks" (see transcript, page 5) two or 
three times a week when he felt overwhelmed and anxious and 
his heart raced.  At work, he felt pressure and anxiety and 
experienced conflicts with co-workers and, occasionally, with 
customers.  



III.	Legal Analysis

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

As to the veteran's claim regarding increased initial rating 
for his service-connected PTSD, the Board here notes that 
this is a situation where the veteran has expressed 
continuous disagreement with the initial rating assignment.  
The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2006).  A 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  A GAF score of 50 denotes serious 
symptoms or serious impairment in social or occupational 
functioning; and a GAF score of 60 denotes moderate symptoms 
or moderate difficulty in social and occupational 
functioning.  These scores have been recognized by the Court 
as an indicator of mental health on a hypothetical continuum 
of mental health-illness.  Carpenter v. Brown, 8 Vet. App. at 
242. 

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.

After reviewing the record and the relevant rating criteria, 
it is concluded that an initial 50 percent rating, but no 
more, is warranted for the veteran's service-connected PTSD.  
The medical evidence indicates that the veteran's 
symptomatology has included anger and irritability, 
depression, anxiety, sleep difficulty, and a need to take 
prescribed medication, as documented in the August 2004 VA 
examination report, and VA and non-VA outpatient treatment 
records.  The VA examiner in August 2004 described chronic 
PTSD symptoms and said the veteran also had significant 
depressive symptoms that were partly secondary to PTSD as 
well as to chronic employment difficulties that may be 
attributable in part to the PTSD symptoms.  That examiner 
described mild to moderate impairment and assigned a GAF 
score of 60, although the September 2005 VA MHC record 
reflects that the veteran was oriented and had chronic PTSD 
and a GAF score of 50.

VA and non-VA medical records, dated from 1999 to 2006, 
reflect the veteran's complaints of anxiety, irritability, 
sleep difficulty, and passive suicidal thoughts.  In March 
2004, Dr. K. noted that the veteran had panic attacks and 
palpations, as well as sleep disturbance and was worried 
about his employment.  A June 2004 VA MHC record indicates 
that the veteran's affect was congruent to his mood that was 
dysphoric but, the September 2005 MHC record indicates his 
affect was blunted/restricted/constricted.  These records 
reflect the repeated medication adjustments made to find the 
correct balance to address the veteran's symptoms without 
unpleasant side effects.  Further, in April 2006, the veteran 
testified to having anxiety attacks two to three times a 
week.

As noted above, GAF is a scale reflecting a patient's 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness. 
Carpenter v. Brown, 8 Vet. App. at 242.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.

Moreover, there is no assertion or showing that the GAF 
scores assigned to the veteran has been inconsistent with the 
clinical findings.  The June 2004 VA MHC record, that 
assigned a GAF score of 55, and the August 2004 VA 
examination report do not reflect symptoms inconsistent with 
a 50 percent evaluation and the August 2004 VA examiner 
described the veteran as mild to moderately impaired.  The 
September 2005 and subsequent VA medical records corroborate 
this finding.  The objective medical evidence further 
demonstrates that the veteran reported irritability, anxiety, 
sleep difficulty, nightmares, intrusive thoughts, and 
depression.  

As noted above, the veteran's PTSD symptoms appear to 
fluctuate.  While in June 2004, a VA MHC examiner assigned a 
GAF score of 55, in August 2004, the VA examiner described 
the veteran as mild to moderately impaired and assigned a GAF 
score of 60 but, in September 2005, serious impairment was 
evidently seen as a GAF score of 50 was assigned by the VA 
MHC examiner.

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation. Overall, the evidence shows that there is 
a question as to which of the two evaluations should apply, 
30 percent or 50 percent, since the current level of 
disability arguably, but not clearly, approximates the 
criteria for a 50 percent evaluation.  Thus, the Board 
concludes, with favorable resolution of reasonable doubt, 
that a 50 percent rating under DC 9411 is warranted, under 
the regulations currently in effect.  38 C.F.R. § 4.7.

The Board views the evidence as reflective that the veteran's 
PTSD symptomatology has tended to fluctuate in severity.  For 
example, he required treatment starting in approximately 2001 
but the evidence indicates he was disinterested in 
psychotherapy to treat his service-connected psychiatric 
disability and received prescribed medication from his 
primary care physician.  He has experienced difficulty with 
irritability, anxiety, depression, and social isolation.  He 
worked, apparently in the same job, until approximately 1991, 
after which he held nearly 20 jobs, all for relatively short 
durations.  He testified that pressure, anxiety and 
disenchantment caused him to frequently change jobs.  The 
veteran returned to the VA MHC in June 2004 and, again, in 
September 2005, when medication and psychotherapy were 
recommended to treat his psychiatric disorder.  

It is significant, however, that the veteran's PTSD 
symptomatology did not precisely mirror the symptoms 
illustrative of a 50 percent evaluation under DC 9411.  For 
example, there is little or no evidence in the record of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty understanding complex 
commands; or impaired memory, judgment or abstract thinking.  
However, it is apparent that the veteran's symptoms, 
especially his irritability, anxiety, social isolation, and 
depression, have impaired his social and occupational 
functioning by reducing his reliability and productivity.  In 
these circumstances, therefore, the Board finds that a 50 
percent evaluation is warranted for the service-connected 
PTSD.  See 38 C.F.R. § 4.21 (not all cases will show all 
findings specified in the rating criteria, but the rating 
must in all cases be coordinated with actual functional 
impairment).  The Board notes that the August 2004 VA 
examiner noted the veteran's significant depressive symptoms 
that were partly due to PTSD and to chronic employment 
problems that may be attributable in part to his PTSD 
symptoms.  See Mittleider, supra.

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent evaluation.  Even though the Board has determine that 
a 50 percent rating is warranted in this case, there is not a 
question as to whether the 70 percent rating should be 
assigned.  38 C.F.R. § 4.7.  First, we have determined that 
the increase to 50 percent is warranted by the reasonable-
doubt doctrine.  Second, the Board would point out that there 
is simply no indication of diagnosed psychiatric impairment 
to warrant a 70 percent rating.  Symptoms such as a decline 
in personal hygiene, spatial disorientation, near- continuous 
panic, or other symptoms set out for the 70 percent rating 
are not shown.  As such, a rating in excess of 50 percent is 
not warranted.

The August 2004 VA examination findings, to include that the 
veteran was oriented, and his affect was restricted with good 
insight and judgment are barely representative of a 50 
percent rating under the above-cited criteria.  Further, 
while the records document the veteran's repeated complaints 
of passive suicidal ideation, these is no convincing evidence 
of suicidal intent; or evidence of speech that is illogical, 
obscure, or irrelevant.  While the veteran has also described 
having anxiety attacks two or three times a week, there is no 
convincing evidence of near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; or spatial 
disorientation, or is there evidence of severely impaired 
ability to maintain favorable relationships.  Moreover, there 
has been no demonstration of neglect of personal hygiene and 
that he was not well groomed (he was described as 
appropriately groomed in the June 2004 and September 2005 VA 
MHC records).  The veteran denied hallucinations or 
delusions.  He has been married to his current wife for 24 
years and described having a good relationship with his two 
grown children.  The objective findings of the VA examination 
report in 2004 and the other medical evidence, to include 
normal speech and the report that the veteran is oriented, 
are barely representative of pertinent disability warranting 
a 50 percent rating under the current rating criteria.  

In reaching this decision, the Board recognizes that the 
veteran's capability to work was at times attributed to non-
service-connected disorders, such as major depression, and 
the records also describe a history of cannabis use.  
Nevertheless, the records also establishes that he has been 
treated for nearly five years for chronic symptoms 
nondissociable from the service-connected PTSD that included 
nightmares and sleep difficulty, depression, intrusive 
thoughts, anxiety, and irritability.  See e.g., Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate the 
different evaluation levels).  Resolving reasonable doubt in 
the veteran's favor, and without ascribing any error to the 
action by the RO, the Board concludes that the criteria for 
the assigned of a 50 percent rating, but no higher, for PTSD 
have been satisfied.  

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2006); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected PTSD.  In 
addition, although in his oral and written statements in 
support of his claim, the veteran indicated that he changed 
jobs frequently and had close to 20 jobs since 1991, the 
veteran was still employed during this period, and there is 
no evidence revealing that his condition caused marked 
interference with employment, e.g., employers' statements or 
sick leave records, beyond that already contemplated by the 
schedular rating criteria.  Consequently, while the veteran's 
PTSD may well cause some impairment in his daily activities, 
there is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, 
based on the record, the Board finds that the currently 
assigned 50 schedular rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, adequately addresses, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected PTSD 
disorder.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Therefore, in the absence of such factors, the 
criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case. 
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial 50 percent rating, but no more, is granted for 
post-traumatic stress disorder.  The appeal is allowed to 
this extent subject to the law and regulations governing the 
award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


